DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 5-10, filed 01/04/2022, with respect to the rejection of claims 1-2 under 35 USC 102(a)(1), the rejection of claim 8 under 35 USC 102(a)(1), and the rejection of claims 3-7 under 35 USC 103 have been fully considered and are persuasive. Therefore, these rejections have been withdrawn. However, upon further consideration, a new ground of rejection is made.

Claim Rejections - 35 USC § 103


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.





Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kitao et al. (US 2014/0057202 A1), in view of Murayama et al. (US 2016/0195827 A1), further in view of Ikeda et al. (US 2015/0056549 A1), and considered with the “Compound Summary of Dodecylamine acetate” PubChem NPL document.

Kitao teaches a method for producing a toner including a step of dispersing a polymerizable monomer composition containing a polymerizable monomer and a colorant in an aqueous medium and subsequently polymerizing the polymerizable 
In example 14 of the production of the liquid developer, Kitao teaches the use of 100 parts of a polyester binder resin comprising of terephthalic acid and trimellitic acid as the acid components, and bisphenol A/propylene oxide adduct as the alcohol component ([0235]). The polyester binder resin has a glass transition temperature of 55 ºC, an acid value of 20 mg KOH/g, a hydroxyl value of 16 mg KOH/g, a peak molecular weight of 4,500, a number average molecular weight of 2,300, and a weight average molecular weight of 38,000 ([0235]). Therefore, the ratio of the hydroxyl value (referred to by the applicant as “OHV”) to the acid value (referred to by the applicant as “AV”) of the polyester binder resin used in example 14 is (16 / 20) = 0.8, which meets the limitation of claims 1 and 8 that this ratio must be less than or equal to 1.7, in addition to the limitation that the acid value must be at least 5.0 mg KOH/g. The polyester binder resin in example 14 also meets the limitation of claim 6 in that the hydroxyl value is less than or equal to 20 mg KOH/g. 
Kitao also teaches that the liquid developer contains a dispersing agent, such as a surfactant ([0144]). The amount of surfactant to be used is preferably from 0.01 to 10 parts by mass per 100 parts by mass of the colorant ([0163]). When in this range, the facile removal of the surfactant in the toner particles can be achieved. This allows for 
	Kitao does not teach that the hydroxyl group of the polyester binder resin is endcapped (or blocked) by a monocarboxylic acid having 1 to 6 carbons if aliphatic, or 7 to 12 carbons if aromatic. However, Ikeda teaches a toner that contains a polyester binder resin (Abstract) and further teaches that in the synthesis of the polyester binder resin, a monovalent acid, such as acetic acid or benzoic acid, can be used to adjust the acid value and the hydroxyl value of the polyester resin ([0215]).
An example of this adjustment can be seen in the polyester binder resin of Murayama. Murayama teaches a toner that contains a polyester binder resin that preferably has a low hydroxyl value ([0043]). Murayama teaches that one method for attaining a resin with a low hydroxyl value is to block a polar group present at a terminal of the polyester polymer by introducing a monofunctional monomer to the polyester ([0043]). Murayama further teaches that the method for controlling the hydroxyl value of 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have endcapped the hydroxyl group of the polyester resin with a monovalent acid, such as benzoic acid, in order to control the acid value and the hydroxyl value of the polyester resin. Furthermore, it would have been obvious to optimize the amount of the monovalent acid used to endcap the hydroxyl group of the polyester resin depending on the types and amounts of the alcohol component and carboxylic acid component of the polyester resin.  


Conclusion


































Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420. The examiner can normally be reached Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/B.A.E./Examiner, Art Unit 1737                                                                                                                                                                                                        
/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        03/25/2022